DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR 101742489 B1) in view of Stewart (US 20160271803 A1, provided in Applicant’s IDS of 11/02/2021).
Regarding claim 1, Yoon teaches a method comprising: moving, using a drive system, a mobile robot within an area; emitting, using a light source of the mobile robot, ultraviolet (UV) light to disinfect at least a portion of the area (Fig. 1, abstract: An ultraviolet sterilizing mobile robot apparatus and system are disclosed. The ultraviolet sterilizing mobile robot of the present invention comprises a main body having an openable top portion, a sensor portion formed on an outer circumferential surface of the main body and sensing a distance between the external topography and an external object, An ultraviolet sterilizing unit which is exposed to the outside and irradiates ultraviolet rays, a transporting unit which is formed on a bottom surface of the main body and which moves according to the movement path, and a sensor unit which controls the movement path of the transporting unit, And a control unit for controlling sterilization; pg. 3 par. 10: The ultraviolet sterilizing mobile robot apparatus 100 has an ultraviolet sterilizing lamp for irradiating ultraviolet rays to remove bacteria such as bacteria and viruses in a designated area); 
while emitting the UV light, determining whether there is at least one of the group consisting of: a human, and an animal within the area using at least one sensor (pg. 3 par. 8: The sensor unit 20 detects an external object by dividing it into an organism and a non-organism. Here, an organism may include a person, an animal, a plant, and the like); stopping, using a controller, movement of the mobile robot within the area by controlling the drive system and stopping the emission of the UV light by controlling the UV light source when the at least one of the human and the animal is determined to be within the area (pg. 10 par. 8: Wherein the ultraviolet sterilizing unit is moved to the inside of the main body and then the upper part of the main body is closed and the driving of the ultraviolet sterilizing unit is stopped when the sensor unit detects at least one living organism)
determining, using the at least one sensor, whether there is at least one selected from the group consisting of: human identification, animal identification, motion, heat within the area (pg. 3 par. 8: The sensor unit 20 includes a sensor for recognizing heat or motion in order to distinguish an organism from a non-organism. Preferably, the sensor unit 20 may include a passive infrared (PIR) sensor, a microwave motion sensor, and the like. Here, the PIR sensor is a sensor that receives infrared rays (heat) emitted from an object, and the microwave motion sensor is a sensor that detects motion using a Doppler radar principle) for a predetermined period of time;
when the at least one sensor determines that there is no human identification, animal identification motion, heat within the predetermined period of time, controlling the light source to emit UV light and controlling the drive system to move the mobile robot within the area; and
when the at least one sensor determines that there is at least one of the group consisting of: human identification, animal identification, motion, heat within the predetermined period of time, controlling the light source to prohibit the emission of UV light (pg. 10 par. 9: If the sensor unit does not detect the living organism during the driving of the ultraviolet sterilizing unit is stopped, the upper part of the main body is opened and then the ultraviolet sterilizing unit is moved to the outside of the main body; NOTE: since the sterilizing unit is stopped for a finite period of time, then that reads on a predetermined period of time, absent evidence that the unit is programmed to wait for random periods of time every time it stops).
Yoon does not teach wherein the group of parameters that the sensor detects includes sound. 
Stewart teaches a similar method for a mobile UV disinfection system for sterilizing an area (abstract: A robotic platform is provided having a disinfection unit configured to disinfect a technical area). For the purposes of acquiring data to determine the system’s next action, it teaches using a sound sensor (par. 50: The system can include inertial sensors, and robot inclination to improve disinfection. The mobile system can include sensors to allow electromagnetic spectrum, sound, touch, chemical sensors (smell, odor), and temperature. The robot is able to sample occurrences in the environment and integrate the information to determine next action by robot. The sensors can gather environmental information and allow the robot to function more autonomously and optimize disinfection). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon to have a sensor for sound, as taught by Stewart, to use sound as one of the factors for determining if the sterilizing system should resume sterilization or not. 
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon modified by Stewart (hereinafter referred to as Modified Yoon) in further view of Dayton (AU 2018241204 B2).
Regarding claim 2, Modified Yoon teaches the method of claim 1, as set forth above, but does not teach further comprising: outputting a notification that the at least one of the human and the animal is determined to be in the area, the movement of the mobile robot is being stopped, and the emission of the UV light from the light source is stopped.
Dayton teaches a similar method using a mobile UV-emitting system to sterilize areas (abstract: Provided is a decontamination apparatus (10) that includes a motorized base (12) with a transport system that is operable to move the decontamination apparatus (10). A plurality of UVC bulbs (14) that each emit UVC light are supported by the base (12). A controller (18) stores a learned route to be traveled by the decontamination apparatus (10) from a starting point to a destination during a decontamination process and controls operation of the transport system to move the decontamination apparatus (10) along the learned route).
It teaches outputting a notification that the movement of the mobile robot is being stopped, and the emission of the UV light from the light source is stopped (par. 53: For any of the embodiments above where the UVC source 10 is mobile, the base 12 or other portion of the UVC source 10 can optionally be equipped with a proximity sensor that utilizes ultrasonic waves, optical sensors, etc... to detect when any portion of the UVC source 10 approaches a foreign object (e.g., furniture in the room, medical equipment on the floor, etc...) and is about to make physical contact with that foreign object. The proximity sensor can be operatively connected to transmit a signal to the drive control component 28 which, in turn, can deactivate the motor(s) 22 and stop the UVC source 10 before the UVC source 10 actually makes contact with the foreign object. Impending contact with a foreign object can also optionally be grounds to deactivate the UVC-emitting bulb(s) 14, thereby prematurely terminating the decontamination process. Under such circumstances, the operator can optionally be informed of premature termination of the decontamination process by a visible and/or audible indicator provided to the UVC source 10, via a remote control outside of the room being decontaminated in response to receiving a signal transmitted by the communication component 26, simply by the position of the UVC source 10 at the unexpected location where decontamination was prematurely terminated instead of at the known end of the route, or via any other indicator). It does not explicitly teach having the notification indicate that the reason for stopping is that there is a human or animal in the area, but Yoon already teaches stopping for this reason, and thus a modification to have a notification when the sterilizing unit is stopped would naturally also indicate that there is a human/animal in the area. Even if this was not the case, it would be obvious to one having ordinary skill in the art to differentiate notifications for different reasons for stoppage. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Modified Yoon to output an audible/visual notification, via a remote control and a communication component, indicating that the sterilizing unit has stopped moving and UV emission because it detected an obstacle, as taught by Dayton, in order to alert the user to a premature termination or pause of the sterilization process due to whatever reason (such as there being a human or animal in the area). 
Regarding claim 3, Modified Yoon modified by Dayton teaches the method of claim 2, as set forth above, and further teaches wherein the outputting the notification comprises: outputting the notification selected from at least one of the group consisting of: an audible notification, and a visual notification (Dayton par. 53: Under such circumstances, the operator can optionally be informed of premature termination of the decontamination process by a visible and/or audible indicator).
Regarding claim 4, Modified Yoon modified by Dayton teaches the method of claim 2, as set forth above, and further teaches transmitting, using a communications interface, the notification via a communications network (Dayton par. 53: via a remote control outside of the room being decontaminated in response to receiving a signal transmitted by the communication component 26).

Regarding claim 5, Modified Yoon modified by Dayton teaches the method of claim 1, but does not teach further comprising: storing at least one of the location of the detected human as a non-human and the location of the detected animal as a non-animal on a map of the area in a memory that is communicatively coupled to the controller based on a signal received by a communications interface of the mobile robot via a communications network or an input received from an interface of the mobile robot.
Yoon already teaches effectively treating a human/animal as obstacle so that the sterilizing unit can move around it: “Wherein when the sensor unit senses the organism for a predetermined period of time while the driving of the control unit sterilizer unit is stopped, the control unit instructs the movement path change to the area where the organism is not sensed” (pg. 10 par. 10). This is the same methodology used to decide to designate a human/animal as a non-human/non-animal described in the Specification par. 48: “For example, operation 16 may determine that there is a human present in the area, but operation 20 may determine that there is no human (i.e., the object originally detected is human is non- human) in the area based on the lack of a human identification, motion detection, the heat, and/or sound signals generated by the at least one sensor.” In practice, a non-human/non-animal is the same as something that does not move and thus needs to be navigated around by the sterilizing unit. Yoon teaches based on an input received from an interface of the mobile robot (pg. 3 par. 2: The controller 300 may be a remote controller, a smart phone, a tablet PC, a personal computer, and the like). The controller is also attached to a communications interface of the mobile robot via a communications network and receives signals from it (pg. 3 par. 3: The controller 300 can communicate with the sterilizing mobile robot apparatus 100 through wired /wireless communication. The controller 300 may be implemented as a Zigbee, a Home Radio Frequency (RRF), a Wireless LAN, a Bluetooth, a Power Line Communication (PLC), a Home PNA, an Ethernet, Infrared Data Association (RFD), Radio Frequency (RF), LTE, WiBro, WiFi, and the like). Additionally, Yoon teaches a movement path (abstract), which is similar to a map. However, Yoon does not explicitly teach storing an object as a non-human/non-animal as part of a map on a memory, even though the act of changing the movement path based on a newly accounted for obstacle using a computer would naturally necessitate a memory to store the new data so that the new movement path can be calculated in the first place. 
Dayton teaches using a controller attached to a memory that stores a map, so that the sterilizing unit can navigate different environments (par. 49: The controller 18 can also include a drive control component 28 that controls operation of the electric motor(s) 22 driving the wheels 20 based on a plurality of waypoints stored by a computer-readable memory forming a portion of a memory component 30. Each waypoint establishes a location within a room or other environment where the UVC source 10 is to arrive autonomously as part of its journey during a decontamination process. The waypoints can optionally be saved by the memory component to reflect a generic pattern common to a plurality of patient rooms within a hospital, guest rooms in a hotel, or other commonly-configured locations). Thus, it would be obvious to use a memory to store information that pertains to different environments in order to guide the sterilizing unit’s movement, including new information about the current environment that the user is in. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Modified Yoon modified by Dayton to store new information about the environment as part of a map, which is stored on a memory attached to the controller, as taught by Dayton, in order to guide the sterilizing unit’s movement path and account for newly acquired information such as whether or not newly detected humans and animals should be treated as non-humans and non-animals. 
Regarding claim 6, Modified Yoon modified by Dayton teaches the method of claim 1, and further teaches a camera for capturing an image (pg. 3 par. 7: The sensor unit 20 may include a camera. Accordingly, the sensor unit 20 can capture images of the ceiling and the wall surface by the camera) and sensing a human or animal in the area (pg. 3 par. 8: The sensor unit 20 detects an external object by dividing it into an organism and a non-organism. Here, an organism may include a person, an animal, a plant, and the like) but does not teach wherein the determining whether the human is within the area comprises: capturing an image, using at least one sensor, to determine whether the at least one of the human and the animal is within the area. 
Stewart teaches “Optionally, the system can utilize optical or infra-red sensors to enable automatic safety shutoff upon encountering a human or a human shape” (par. 45), and since an optical sensor, by definition, captures an image, this reads on the instant limitation. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Modified Yoon modified by Dayton to use an optical sensor or infrared sensor to capture an image, as taught by Stewart, as an alternate means of determining if there is a human or animal within the area. 
Regarding claim 7, Modified Yoon modified by Dayton and Stewart teaches the method of claim 1, and further teaches wherein the determining whether the at least one of the human and the animal is within the area comprises: capturing a thermal image, using a thermal sensor of the at least one sensor, to determine whether the at least one of the human and the animal is within the area (see modification made in rejection for claim 6). 
Regarding claim 8, Modified Yoon modified by Dayton and Stewart teaches the method of claim 1, and further teaches wherein the determining whether there is at least one selected from the group consisting of: human identification, animal identification, motion, heat, and
sound within the area further comprises:
outputting a first signal, with a first sensor of the at least one sensor, based on whether there is human identification, animal identification, motion, heat, or sound within the area;
and determining whether there is human identification, animal identification, motion, heat, or
sound by the at least one of the human and the animal in the area based on the first signal, (see rejection for claims 1 and 2)
but does not teach outputting a second signal, with a second sensor of the at least one sensor, based on whether there is human identification, animal identification, motion, heat, or sound within the area 
and determining whether there is human identification, animal identification, motion, heat, or
sound by the at least one of the human and the animal in the area based on the first signal and the second signal.
However, the Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. Absent a showing of significant or unexpected results, the duplication of components are prima facie obviousness and do not further modify the operation of the invention beyond the multiplied effect, and further do not add patentable significance. 
Similarly, the duplication of steps for multiplied effect has no patentable significance unless a new and unexpected result is produced. Absent a showing of significant or unexpected results, the duplication of steps are prima facie obviousness and do not further modify the operation of the invention beyond the multiplied effect, and further do not add patentable significance. In this case, it would be obvious to modify the method of Modified Yoon modified by Dayton and Stewart to duplicate the step of outputting a signal, with a sensor of the at least one sensor, based on whether there is human identification, animal identification, motion, heat, or sound within the area, in order to gain the multiplied effect of having more data to make a better decision regarding whether or not there is a human or animal in the area. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Yoon modified by Dayton and Stewart (hereinafter referred to as Modified Yoon) in further view of Ramanand et al. (US 20160296649 A1, provided in Applicant’s IDS of 11/02/2021).
Regarding claim 9, Modified Yoon teaches the method of claim 1, and already teaches shutting down both the drive system and UV lights upon encountering a human/animal, but does not teach further comprising:
detecting, using the at least one sensor that is disposed on or separate from the mobile robot, an opening of a door within the area; and
stopping, using the controller, movement of the mobile robot within the area by controlling the drive system and stopping the emission of the UV light by controlling the UV light source when the opening of the door is detected.
	Ramanand et al. teaches a similar method using a mobile sterilizing unit to sterilize areas (Fig. 1, abstract, par. 65: In an exemplary mode and method of operation, an embodiment of this invention is used to disinfect the high touch surfaces in a hospital room, a typical source of germs which cause hospital acquired infections). 
	Ramanand teaches one way of detecting a human/animal so that the sterilizing unit can stop operation (par. 62: In conjunction with optional remote or wired sensors, such as, door cards, motion 25s, occupancy sensors, temperature sensors, smoke sensors, ozone sensors, etc., the software can also implement an operational safety regime for the entire system, whereby the unit shuts down automatically if any dangerous conditions are encountered or detected by the remote sensors, e.g. motion/vibration detected at a door of the room being disinfected, signifying that a person is about to enter the room while the unit is operating, etc.) and this way is an alternative to the method steps taught by Yoon modified by Dayton. 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Modified Yoon to use detected movement from a sensor located on a door of the area being disinfected, and stopping operation of the drive system and the UV lights based on that detection, as taught by Ramanand et al., as an additional or substitute way of allowing the sterilizing unit to react to the presence of living organisms. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799